                 Case 20-12456-JTD                 Doc 1089         Filed 02/09/21           Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket No. 1056




                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On February 3, 2021, I caused to be served the “Notice of Fee Application,” dated February
   3, 2021, to which was attached the “Third Monthly Application for Compensation and
   Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as counsel for the




1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
            Case 20-12456-JTD         Doc 1089    Filed 02/09/21     Page 2 of 4




   Debtors and Debtors in Possession, for the Period from December 1, 2020 through December
   31, 2020,” also dated February 3, 2021,[Docket No. 1056], by causing true and correct copies
   to be delivered via electronic email to the parties listed on the annexed Exhibit A.



                                                               /s/ Angharad Bowdler
                                                               Angharad Bowdler

Sworn to before me this
4th day of February, 2021
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 1089   Filed 02/09/21   Page 3 of 4




                    Exhibit A
                  Case 20-12456-JTD          Doc 1089        Filed 02/09/21   Page 4 of 4
                                    RTI HOLDING COMPANY, LLC, et al., 1
                                            Case No. 20-12456
                                              Electronic Mail



FEE NOTICE PARTIES                      Attention                     EMAIL ADDRESS

Debtors c/o Ruby Tuesday,Inc.,          Shawn Lederman                slederman@rubytuesday.com
Restructuring Counsel for the
Debtors - Pachulski Stang Ziehl &       James E. O’Neill, Esq,        joneill@pszjlaw.com;
Jones LLP,                              Malhar S. Pagay               mpagay@pszjlaw.com
Counsel to Goldman Sachs Specialty
Lending Group, L.P. (as
administrative and collateral agent),
Cleary Gottlieb Steen & Hamilton
LLP                                     Sean A. O'Neal                soneal@cgsh.com
Counsel to TCW Direct Lending,
Paul Hastings LLP                       Justin Rawlins               justinrawlins@paulhastings.com
 Counsel to the Official Committee                                   arogoff@kramerlevin.com ;
of Unsecured Creditors,Kramer           Adam C. Rogoff, Robert T. rschmidt@kramerlevin.com ;
Levin Naftalis & Frankel LLP            Schmidt, Jennifer R. Sharret jsharret@kramerlevin.com
 Counsel to the Official Committee      G. David Dean, Justin R.     ddean@coleschotz.com;
of Unsecured Creditors, Cole Schotz     Alberto, Andrew J. Roth-     jalberto@coleschotz.com;
P.C.                                    Moore                        aroth-moore@coleschotz.com
Office of the United States Trustee
for the District of Delaware            Linda Richenderfer, Esq.,     Linda.Richenderfer@usdoj.gov




                                                    Page 1 of 1
